PER CURIAM.
We affirm the trial court’s order granting appellee, Andrea Crespo, a new trial to determine liability on the cause of action for negligent retention in her consortium claim.1 Because the new evidence only concerns liability, the trial court correctly determined that the previously determined damages need not be retried. See Griefer v. DiPietro, 625 So.2d 1226 (Fla. 4th DCA 1993).
The appellee has timely filed a motion for appellate legal fees. This court grants the motion contingent upon the appellee prevailing below, leaving the determination of the amount to the trial court, as is authorized by Florida Rule of Appellate Procedure 9.400(b). Accordingly, we remand the assessment of appellate attorney’s fees to the trial court to determine upon conclusion of the trial below.
Affirmed and remanded.

. We are confident that the trial court’s comments regarding a predetermined course of action during a new trial were purely unintentional. The trial court will most assuredly keep an open mind throughout the new trial.